DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 16, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include limitations of the molded articles being obtained by molding a resin composition, and the resin composition being in the form of powder, flakes or pellets. These limitations were not previously presented and were taken from instant specification ([0013], [0062], [0072] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Saito et al (US 8,722,791).

3. Saito et al discloses a film produced by extrusion molding (claim 7, col. 1, lines 6-12) of a resin composition comprising:
A) 50-95%wt (as to instant claim 1 and 2) of polyvinylidene fluoride (PVdF) and
B) 5-50%wt of polymethyl methacrylate,
Wherein PVdF is having MFR of 3-35 g/10 min  (col. 2, lines 63-66, as to instant claim 3) and wherein the resin composition is in the form of pellets (col. 15, lines 5-6; col. 10, lines 8-10).
Since the pellets of the resin composition comprise a combination of two polymers A) and B), the same as that claimed in instant invention, therefore, the resin composition in pellet form of Saito et al appears to be a composite material as well.

4. The polyvinylidene fluoride is a copolymer comprising vinylidene fluoride as the main component and 50%wt or less of tetrafluoroethylene (col. 4, lines 48-53, as to instant claims 1, 2). Though the cited amount of the tetrafluoroethylene units is percent by weight, given the amount of tetrafluoroethylene is 50%wt and the amount of used 

5. In the alternative, though Saito et al does not explicitly and with sufficient specificity, such as by the way of a single example, recite the PVdF polymer component A) being a copolymer of VdF units with 1-19%mol units of tetrafluroethylene, in light of the teachings of Saito et al that the PVdF polymer component A) may be a copolymer of VdF units with less than 50%wt (or  less than 39%mol) of tetrafluoroethylene, it would have been obvious to a one of ordinary skill in the art to choose and use the copolymer of vinylidene fluoride with less than 39%mol of tetrafluoroethylene units as the component A) in the resin composition of Saito et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
6. The ranges for the amount of used tetrafluoroethylene units in the copolymer of Saito et al and of the relative amounts of the components A) and B) in the composition of Saito et al  are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed 

7. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B) in the composition of Saito et al and further the relative amounts of the vinylidene fluoride and tetrafluoroethylene units in the PVdF copolymer component A), so to produce a final resin composition having a desired combination of properties, depending on the specific end-use of the product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8. Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terasaki et al (US 5,042,924), as evidenced by Sato et al (US 11,136,440).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
Terasaki et al discloses a film or sheet produced by extrusion molding (col. 10, lines 10-14; col. 4, lines 18-24) of a resin composition comprising:
A) 65-85%wt (as to instant claim 1 and 2) of polyvinylidene fluoride (PVdF) and
B) 15-35%wt of polymethyl methacrylate (col. 3, lines 37-42, as to instant claim 2) and wherein the resin composition is in the form of pellets (col. 10, lines 11-14).

10.  Since the pellets of the resin composition comprise a combination of two polymers A) and B), i.e. the same as those claimed in instant invention, therefore, the resin composition in pellet form of Terasaki et al appears to be a composite material as well.

11. The polyvinylidene fluoride is a copolymer comprising more than 50%mol of vinylidene fluoride and further comonomers such as tetrafluoroethylene (col. 4, lines 48-53, as to instant claims 1, 2). 

12.  The composition is having light transmittance of more than 90% (Fig. 1, col. 6, lines 27-31).

13. As to instant claim 3, the exemplified PVdF is a commercial product KF #1100 from Kurena Chemical Co (col. 10, lines 5-10). As evidenced by Sato et al, the commercial PVdF KF #1100 from Kurena Chemical Co is having MFR of 2-4 g/10 min (col. 4, lines 55-58 of Sato et al).

Terasaki et al does not explicitly recite the resin composition having tensile elongation and light transmittance determined by the methods and having the values as cited in instant claim 4, since the composition of Terasaki et al is essentially the same as that claimed in instant invention, i.e. having the same components A) and B) in the same relative amounts, or alternatively, in amounts having ranges overlapping with those as claimed in instant invention, having light transmittance of more than 90%, therefore, the resin composition of Terasaki et al will inherently comprise, or alternatively would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Terasaki et al, since the compositions of Terasaki et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15.  In the alternative, though Terasaki et al does not explicitly and with sufficient specificity, such as by the way of a single example, recite the PVdF polymer component A) being a copolymer of VdF with tetrafluroethylene comprising 81-99%mol of VdF units, in light of the teachings of Terasaki et al that the PVdF polymer component A) may be a copolymer of VdF with tetrafluoroethylene and comprising more than 50%mol of the VdF units, it would have been obvious to a one of ordinary skill in the art to choose and use the copolymer of vinylidene fluoride with tetrafluoroethylene comprising more than 50%mol of VdF units, including 81-99%mol of VdF units,  as the component A) in the resin composition of Terasaki et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
16. The ranges for the relative amounts of used VdF and tetrafluoroethylene units in the copolymer of Terasaki et al and of the relative amounts of the components A) and B) in the composition of Terasaki et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 

17. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B) in the composition of Terasaki et al and further the relative amounts of the vinylidene fluoride and tetrafluoroethylene units in the PVdF copolymer component A), so to produce a final resin composition having a desired combination of properties, depending on the specific end-use of the product, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki et al (US 5,042,924) in view of Tsuda et al (US 7,147,922), as evidenced by Sato et al (US 11,136,440).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

19.  The discussion with respect to Terasaki et al (US 5,042,924) set forth in paragraphs 8-17 above is incorporated here by reference.

20. Though Terasaki et al  does not explicitly recite the vinylidene fluoride copolymer component A) being a copolymer of VdF and TFE in molar ratio 81/19 to 99/1,
Tsuda et al discloses a resin film produced by extrusion (col. 5, lines 37-40)  of  a resin mixture comprising:
A) 70-90%wt (col. 4, lines 27-32, claims 2, 10; as to instant claims 1 and 2), based on the weight of the components A) and B), of a vinylidene fluoride –tetrafluoroethylene copolymer (VdF-TFE), comprising  70-98%mol of vinylidene fluoride (col. 2, lines 34-40) and
B) 10-30%wt (Table 2) of polymethyl methacrylate (col. 3, line 45-col. 4, line 6; col. 8, lines 5-7),
Wherein the composition comprises light transmittance of 91-96% (Table 2).


21. Since both Terasaki et al  and Tsuda et al  are related to films produced by extrusion molding of resin compositions comprising a major amount of PVdF polymer and minor amount of polymethyl methacrylate, having high light transmittance, and thereby belong to the same field of endeavor, wherein  Tsuda et al  teaches the use of VdF/TFE copolymer comprising 70-98%mol of vinylidene fluoride units, specifically exemplified VdF/TFE units in 90/10 % by mole ratio, therefore, based on the combined teachings of Terasaki et al  and Tsuda et al, it would have been obvious to a one of ordinary skill in the art to choose and use the copolymer of VdF with tetrafluoroethylene in mole ratio such as 90/10, as taught by Tsuda et al,  as the component A) in the composition of Terasaki et al, so to further improve light transmittance of the composition and film of Terasaki et al, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
22. Since the composition of Terasaki et al in view of Tsuda et al is substantially the same as that claimed in instant invention, i.e. having the same components A) and B) in substantially the same relative amounts, or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the resin composition of Terasaki et al in view of Tsuda et al would be reasonably expected by a one of ordinary skill in the art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

23.  Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,147,922 in view of Verwey et al (US 5,599,873) and Terasaki et al (US 5,042,924). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

24. US 7,147,922 claims a resin film (i. e a molded article) comprising a mixture of components A) and B) as essential components; wherein
A) 70-90%wt of a vinylidene fluoride copolymer comprising 70-98%mol of vinylidene fluoride units and tetrafluoroethylene units; and
B) an polymethyl methacrylate.
It is noted that molded articles, such as films, are produced by molding of a resin composition, such as the mixture of the components A) and B).

25.  Given the composition of US 7,147,922 comprises the components A) and B) as the essential components, and the component A) is used in amount of 70-90%wt, therefore, the component B) will intrinsically and necessarily be present, or would be reasonably expected by a one of ordinary skill in the art to be present in amount of 10-30%wt.  Further, given the vinylidene fluoride copolymer contains only vinylidene fluoride and tetrafluoroethylene units, and the vinylidene fluoride units are present in amount of 70-98%mol, therefore, the tetrafluoroethylene units will intrinsically and necessarily be present, or would be reasonably expected by a one of ordinary skill in the art to be present in amount of 2-30%mol as well.


As evidenced by Verwey et al, VdF copolymers having Mw of 50,000-270,000, or 90,000-160,000 are having MFR (230ºC, 5 kg) in the range of 5-30 g/10 min (see col. 3, lines 40-45 of Verwey et al). Therefore, based on the evidence provided by Verwey et al, the VdF-TFE copolymers of US 7,147,922 having 50,000-200,000, will intrinsically and necessarily comprise, or would be reasonably expected to comprise MFR in the range of 5-30 g/10 min as taught by Verwey et al as well, and in any case in the range of 0.1-100 g/10 min as claimed in instant claim 3 as well.

27.  In the alternative, based on the combined teachings of US 7,147,922 and Verwey et al , it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially VdF-TFE copolymer having Mw of 50,000-270,000, or 90,000-160,000 and MFR (230ºC, 5 kg) in the range of 5-30 g/10 min as the component A) of the composition of US 7,147,922 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 

28. Though US 7,147,922 does not explicitly recite the mixture of the components A) and B) being used in pellet form as a composite material, and the film being produced by molding,
Terasaki et al discloses a film or sheet produced by extrusion molding (col. 10, lines 10-14; col. 4, lines 18-24) of a resin composition comprising:
A’) 65-85%wt (as to instant claim 1 and 2) of polyvinylidene fluoride (PVdF) and
B’) 15-35%wt of polymethyl methacrylate (col. 3, lines 37-42, as to instant claim 2) and wherein the resin composition is in the form of pellets (col. 10, lines 11-14).

29. Since the mixture of the PVdF and polymethyl methacrylate used for producing of films maybe in the form of pellets, i.e. being a composite material, as taught by Terasaki et al, therefore, based on the combined teachings of Terasaki et al and US 7,147,922, it would have been obvious to a one of ordinary skill in the art to prepare the mixture of the components A) and B) used for making the films of US 7,147,922  in the form of pellets, as taught by Terasaki et al, as well, since such pellets are taught in the art as being used for making films by extrusion molding and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30. Though US 7,147,922 does not explicitly recite the film and the composition having tensile elongation and light transmittance determined by the methods and having the Verwey et al  and Terasaki et al are substantially the same as those claimed in instant invention, i.e. having the same components A) and B) in the same relative amounts, or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the film and the composition of US 7,147,922 in view of Verwey et al  and Terasaki et al  would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in US 7,147,922 in view of Verwey et al and Terasaki et al. 
  
32.    Claims 1-4 are directed to an invention not patentably distinct from claims 1-11 of U.S. Patent No. 7,147,922 in view of Verwey et al (US 5,599,873) and Terasaki et al (US 5,042,924).
Specifically, see the discussion in paragraphs 23-30 above.
US 7,147,922, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Response to Arguments
33.  Applicant's arguments filed on December 16, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764